Citation Nr: 1628362	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-47 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection a right wrist disability.

2.  Entitlement to an initial rating in excess of 30 percent for myofascial pain syndrome of the cervical spine.  

3.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability, status post synovectomy and partial acromioplasty with decompression.  

4.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to February 2009.

This case was previously before the Board of Veterans' Appeals (Board) in March 2014, when it was remanded for further development.  In September 2014, following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul confirmed and continued the denial of service connection for a right wrist disability, the initial 30 percent rating for myofascial pain syndrome of the cervical spine, and the initial 10 percent rating for a right shoulder disability.  

On February 2, 2016, the Veteran underwent a VA neurologic examination.  On February 26, 2016, additional VA treatment records were received and associated with the electronic claims file.  On February 29, 2016, the RO in Washington, D.C. confirmed and continued the denial of service connection for a right wrist disability, and the initial 30 percent rating for myofascial pain syndrome of the cervical spine.  Thereafter, the case was returned to the Board for further appellate action.

In March 2014, during the course of the appeal, the Veteran had a videoconference hearing with the Veterans Law Judge whose signature appears at the end of this decision.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right wrist disability and entitlement to an initial rating in excess of 30 percent for myofascial pain syndrome of the cervical spine are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On April 21, 2014, prior to the promulgation of a decision in the appeal, the appellant requested that his appeal for TDIU be withdrawn. 

2.  The Veteran's service-connected right shoulder disability is manifested primarily by complaints of pain and weakness and abduction to as little as 100 degrees.  


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to a TDIU, the criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria have not been met for a rating in excess of 10 percent for a right shoulder disability.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the appellant requested that his appeal with respect to a TDIU be withdrawn.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

Increased Rating for a Right Shoulder Disability

During the March 2014 videoconference hearing, with the undersigned Veterans Law Judge, the Veteran contended that the initial 10 percent rating for a right shoulder disability did not adequately compensate the severity of that disorder.  Accordingly, he maintained that an increased initial rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The appeal for an increased rating for a right shoulder disability arise from the Veteran's disagreement with the rating assigned after the grant of service connection for these disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v Nicholson, 483 F 3d 1311 (Fed Cir 2001); Dunlap v Nicholson, 21 Vet. App. 112 (2001).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate his claim was satisfied by a letter in August 2009.   

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  Moreover, the Veteran has not identified any unobtained, relevant, available evidence which could support his claim.  In addition, the Board notes that the VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

In rating impairment of the upper extremities, it is important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  In this case, the evidence shows that the Veteran is right-handed.  Therefore, the disability under consideration is of the major extremity.  38 C.F.R. § 4.69 (2015).

There is no Diagnostic Code specifically applicable to rating the Veteran's right shoulder disability, status post synovectomy and partial acromioplasty with decompression.  Therefore, it is rated by analogy to impairment of the clavicle or scapula.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5203 (2015).  A 10 percent rating is warranted for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement or for dislocation.  

Also potentially applicable in rating the Veteran's right shoulder disability is the range of motion of the shoulder.  A 20 percent rating is warranted when motion of the major or minor arm is limited to shoulder level.  A 30 percent rating is warranted when major arm shoulder motion is limited to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2015).  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection is granted, and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that from May 2009 through January 2016, the Veteran was treated by the VA for the right shoulder disability.  He was examined by the VA in August 2009, October 2010, December 2011, and June 2014 to determine the nature and severity of that disorder.  

During VA treatment in May 2009, there was no tenderness, deformity, or erythema of any joints in the Veteran's upper extremities.  The strength in the shoulders, elbows, wrists, and grip was full at 5/5.  The deep tendon reflexes were 1/5 and equal in the upper and lower extremities, bilaterally.  

During an August 2009 VA examination, the Veteran reported pain, stiffness, and limitation of right shoulder motion.  It was noted that he did not experience flare-ups.  There was no weakness or paralysis, no paresthesias, no numbness, and no evidence of poor coordination.  There was no joint swelling, effusion, tenderness, or laxity.  In addition, there was no joint ankylosis, and the Veteran did not wear a prosthesis.  The Veteran demonstrated right shoulder motion of flexion from 0 degrees to 170 degrees; abduction from 0 degrees to 170 degrees; internal rotation from 0 degrees to 80 degrees; and external rotation from 0 degrees to 70 degrees.  All motion was performed with objective evidence of pain, initially and on repeat testing.  Repetitive testing produced no further limitation of motion.  The Veteran's coordination was normal, and there was no motor or sensory loss in the upper extremities.  The deep tendon reflexes in the biceps, triceps, and brachioradialis were all normal at 2+.  

The Veteran's right shoulder impaired the performance of his daily activities to the extent indicated:  moderate effect on recreation and sports; mild effect on chores, shopping, exercise, and traveling; and no effect on feeding, bathing, dressing, toileting, grooming, and driving.  The Veteran stated that he could not lift over 40 pounds and had difficulty throwing in football and softball.  

In September 2009, X-rays of the Veteran's right shoulder were negative.  

During a November 2009 visit to a VA primary care physician, the Veteran's bilateral shoulder strength for abduction was normal at 5/5.  His deep tendon reflexes in the upper extremities were 1 to 2+/4, bilaterally, and sensation was intact.  

In October 2010, the Veteran was, again, examined by the VA.  It was noted that in 2004 in service, the Veteran had tripped on a chain and fallen onto his right side. He braced his fall with the right arm.  He injured the right shoulder, and, in February 2007, he underwent right shoulder arthroscopic synovectomy, partial acromioplasty with decompression for diagnosed right shoulder impingement.  Post-operatively, he healed fully, and his range of motion improved.  However, the pins and needles sensation in arm got worse.  The pain had stayed the same.  In spring 2007, the Veteran was playing volleyball and developed searing pain at the base of his neck. He had constant pain and both of his arms were numb in the morning.  It was noted that he was right-handed.  The Veteran denied any deformity, giving way, incoordination, episodes of dislocation or subluxation, locking, effusion, or flare-ups.  The primary symptoms were instability, pain, stiffness, weakness, and decreased speed of joint motion.  

On examination, the Veteran's right shoulder was tender, and there was objective evidence of pain on motion.  The Veteran demonstrated right shoulder range of motion of flexion from 0 degrees to 180 degrees; abduction from 0 degrees to 180 degrees; internal rotation from 0 degrees to 80 degrees.  Following repetitive motion, there was objective evidence of pain but no evidence of additional limitation of motion.  The deep tendon reflexes in the upper extremities were normal at 2+.  Sensation was also normal.  Strength was 5/5 in the upper extremities except for the right hand, where he demonstrated some motion against resistance.  The muscle tone was normal without evidence of atrophy.  

It was noted that since leaving service, the Veteran had been a student.  The functional impact of the right shoulder disability had, primarily, involved problems with lifting and carrying.  He had been unable to hold his arm up for prolonged periods.  The right shoulder disability reportedly prevented participation in sports and exercise and had a severe effect on dressing and toileting.  It had a moderate effect on the performance of chores, shopping, and grooming, and a mild effect on recreation, traveling, feeding, and toileting.  He was also unable to throw a softball without severe pain. 

During VA treatment in June, July, September, and November 2011, it was noted that the Veteran played volleyball twice a week and that he also pitched in softball.  

During a December 2011 VA examination, the examiner reported that the Veteran's right shoulder had not changed significantly since the last VA examination.  He had intermittent episodes of aching pain in the shoulder which lingered if he did any type of strenuous work with associated heavy lifting.  He had limited range of motion and inability in raising the right arm secondary to extreme pain.  The Veteran reported moderate flare-ups two to three times per month lasting three to four days.  They were precipitated by heavy lifting and strenuous work and were alleviated by rest and ice.  

On examination, there was no evidence of ankylosis.  The Veteran demonstrated range of right shoulder motion of flexion to 175 degrees with pain at 175 degrees and abduction to 155 degrees with pain at 100 degrees.  Repeat testing resulted in less movement than normal and additional pain with flexion to 165 degrees and abduction to 155 degrees.  There was no tenderness to palpation or guarding, and the Veteran's strength was full at 5/5 in each shoulder.  Testing was positive for possible right rotator cuff pathology.  There was no evidence of recurrent shoulder dislocation.  The scars from the Veteran's 2007 arthroscopic synovectomy were not tender or unstable, and did not cover an area greater than 39 square centimeters (6 square inches).  X-rays of the right shoulder showed no fracture or malalignment.

The examiner stated that the Veteran's right shoulder injury would certainly limit or restrict the types of jobs he could seek.  They would require infrequent lifting or reaching to shoulder level and above and only occasional light pushing or pulling.  It was noted that the Veteran should not lift greater than 10 pounds.  

At a June 2014 VA examination, the Veteran complained of pain, swelling, popping, and weakness in the shoulder.  He denied any stiffness, deformity, instability or giving way, locking, lack of endurance, effusion, or episodes of dislocation or subluxation.  He also denied the presence of any heat, tenderness, redness, or drainage.  He reported that his shoulder limited his ability to lift, push, pull, carry, and perform overhead work.  He stated the shoulder joint pain was in the scapular region and across the top of the shoulder.  He noted that he had achy pain at 4/10 on a daily basis.  That reportedly flared to throbbing pain 5/10 or 6/10 up to three times a month lasting up to four days.  The precipitating factors included repetitive use of the shoulder such as driving for long distance, or keeping the arm elevated or abducted for a long period of time.  The alleviating factors were rest and pain medication.  During periods of a flare up, the Veteran reported that functional impairment was due to pain and weakness.

On examination, there was no ankylosis of the shoulder joint.  The Veteran was able to flex the shoulder to 180 degrees and to abduct it to 170 decrees.  There was no objective evidence of pain with either motion.  Repetitive motion was accomplished to 180 degrees for flexion and abduction.  The Veteran did not have any functional loss or functional impairment of the right shoulder or arm following repetitive use testing.  Strength was normal for abduction and flexion.  

The Veteran reported residual pain and weakness due to the 2007 arthroscopic right shoulder surgery.  On examination, the residual surgical scars were not painful or unstable, and the total area of all related scars was not greater than 39 square cm (6 square inches).  There was a positive lift-off subscapularis test; indicative of possible subscapularis tendinopathy or a tear.  Additional tests were negative for right shoulder instability, dislocation, or labral pathology.  Tests were also negative for clavicle, scapula, acromioclavicular joint, and sternoclavicular joint conditions.  X-rays did not confirm the presence of right shoulder arthritis.  The examiner reported that the Veteran had limited capabilities with respect to lifting, pushing, pulling, carrying, and overhead activity.  

In June 2014, the Veteran was given a comprehensive VA examination to evaluate all of his service-connected disabilities and their individual and collective effect on his ability to work.  It was noted that he had a degree in Aviation Management Maintenance and that except for a period of 3 months, he had been fully employed since receiving his degree in 2011.  

The Veteran is currently employed operating a computer for a producer of construction materials.  He states he is currently working 55 to 60 hours a week, and there is no evidence that he misses work due to the right shoulder disability.  In addition, the preponderance of the evidence is against a finding that it interferes with the performance of his daily activities.  Through 2011, he was actively engaged in sports requiring significant use, including overhead use of the right arm.  He played volleyball and basketball and was a pitcher in softball.  In addition, he stated he was able to clean his house, do his wash, and make his meals. 

A review of the foregoing evidence discloses that from the time service connection became effective February 9, 2009, the Veteran's right shoulder disability has been manifested, primarily, by complaints of pain and weakness and limitation of motion.  However, there is no evidence of malunion or nonunion of the clavicle or scapula or evidence of associated loose movement.  Moreover, the evidence shows that he does not have ankylosis of the right shoulder.  He has been able to consistently raise his arm above shoulder level.  While repetitive testing produces additional pain and, at times, additional limitation of motion, no examination has shown pain on motion of the right shoulder until at least 100 degrees of abduction at the December 2011 VA examination, and at that time he was capable of shoulder motion to 155 degrees with pain, even after repetitive motion.  In addition, there is no objective evidence of weakness or findings of fatigue, a lack of endurance, or a lack of coordination.  Furthermore, there is no competent evidence of weakness or paralysis, paresthesias, numbness, or muscle atrophy as might be expected with disuse of the right shoulder.  38 C.F.R. § 4.40 (2015).  There is also no evidence of right shoulder joint swelling, effusion, laxity, deformity, heat, redness, or crepitus.  The Veteran does not require the use of any prosthetic devices for the right shoulder disability.  While a recent lift-off subscapularis test is indicative of possible subscapularis tendinopathy or a tear, additional tests have been negative for right shoulder instability, dislocation, or labral pathology.  Recent tests are also negative for clavicle, scapula, acromioclavicular joint, and sternoclavicular joint conditions.  

Finally, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability interferes with the performance of his daily activities.  He is currently employed operating a computer for a producer of construction materials.  He states he is currently working 55 to 60 hours a week, and there is no evidence that he misses work due to his service-connected right shoulder disorder.  Through 2011, he was actively engaged in sports requiring significant use of the right shoulder, including the use of his right arm over his head.  He played volleyball and basketball and was a pitcher in softball.  In addition, he states he is able to clean his house, do his wash, and make his meals. 

The Board finds that the evidence does not show nonunion of the clavicle or scapula with loose movement or for dislocation.  Therefore, an increased rating is not warranted under Diagnostic Code 5203.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for a right shoulder disability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In arriving at the foregoing decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right shoulder disability, status post synovectomy and partial acromioplasty with decompression.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that an exceptional disability picture is not shown and the rating criteria are not inadequate to rate the disability.  The Veteran's service-connected right shoulder disability is manifested by signs and symptoms of complaints of pain and weakness and limitation of motion.  38 C.F.R. §38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2015).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the right shoulder disability, because the rating criteria reasonably describe the disability level and symptomatology.  Furthermore, frequent hospitalization and marked interference with employment are not shown.  The evidence does not show a combination of service-connected disabilities results in an exceptional disability picture.  Therefore, the Veteran does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

The appeal on the issue of entitlement to TDIU is dismissed. 

Entitlement to an initial rating in excess of 10 percent for a right shoulder disability is denied.


REMAND

The Board remanded the claims for service connection for a right wrist disability and an increased rating for cervical myofascial pain syndrome in March 2014.  The remand requested development and that the issues then be readjudicated and a supplemental statement of the case issued.  That was done and a September 2014 supplemental statement of the case was issued.  Subsequently, additional evidence was obtained, to include a VA examination and medical records.  The claims were again denied in a February 2016 rating decision.  No supplemental statement of the case has been issued to address the evidence received pertinent to the claims on appeal subsequent to the September 2014 supplemental statement of the case.  Therefore, the claim must be remanded to issue a supplemental statement of the case.  38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case with respect to the issues of entitlement to service connection for a right wrist disability, claimed as tendonitis and right carpal tunnel syndrome, and entitlement to an initial rating in excess of 30 percent for myofascial pain syndrome of the cervical spine.  Allow the appropriate time to respond, then return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


